DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
The status of the claims stands as follows:
Pending claims: 1-20
Currently rejected claims: None
Allowed claims: 1-20

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
In claim 4, the term “contest” has been changed to –content–.
(These changes were made to provide for editorial/typographical corrections only and do not alter the scope of the instant claims).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance lie in part on the determination that the claimed compositions may be produced via the processes in the three parent applications that issued as patents (13/650756, 15/369150, and 16/031624, which issued as 9,532,583, 10,045549, and 10,334,865, respectively). The processes were determined to be novel and non-obvious due to the complexity of successfully producing brown butter via a continuous process, wherein the butter composition is transferred between three environments such that particular moisture contents are required for the components at various steps or a specific particle size is achieved and a particular crystallization process occurs during the process. The present specification indicates that (i) the achieved particle size and nascent fat crystal and larger fat crystal nucleation/adherence properties are characteristic of the continuous process specifically and are not observed in conventional batch processes, and (ii) that such properties result n a more desirable texture and mouthfeel ([042]-[043]). Considered as a whole, the claimed compositions are not taught or suggested in the prior art.
Further, the claimed products are determined to not be obvious in light of the previously-patented methods of the noted patents, particularly claim 16 of the ‘865 patent, since that claim requires a certain method of production to produce the resultant brown butter product, including a final step of cooling to 50-80°F. Due to the complexity and limited predictability in producing brown butter products at noted previously, it would not be clear to a skilled practitioner that the presently-claimed brown butter products would have the claimed properties at temperatures that fall outside the range of 50-80°F disclosed in claim 16 of the ‘865 patent. In other words, the claimed brown butter products having specific particle sizes and/or nascent fat crystal and larger fat crystal nucleation/adherence properties—where the products are not limited to being any particular temperature—would not be predictable or obvious based on a reading of claim 16 of the ‘865 patent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793